DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 4/21/2021 has been entered.
 
Response to Arguments
Applicant’s arguments with respect to claim(s) 1, 3-14 and 18-19 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 1, 3, 5-14 and 18-19 is/are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent Application Publication 2009/0180014 A1 to Noda et al in view of U.S. Patent 6,380,880 to Bidermann in further view of U.S. Patent Application Publication 2015/0189214 A1 to Kurose.
NOTE: Claim 19 has limitations that used to be part of the independent claim.  As claim 1 is encompassed by 19 and those limitations help the logical flow of the rejection the Examiner has decided to place the rejection of claim 19 first.
 With respect to claim 19 Noda
Noda also discloses that the readout signals are processed by analog-to-digital conversion (paragraph 66).  However, Noda does not expressly disclose a plurality of first readout circuits each provided for each of the plurality of first pixel blocks, and including an analog-to-digital (A/D) converter; a plurality of second readout circuits each provided for each of the plurality of second pixel blocks, and including an A/D converter which are used for their corresponding first readout operation and second readout operation.
However, in analogous art, Bidermann teaches, in Fig. 1-8, a digital image sensor, which a has an array of imaging pixels, and where the ADC circuit is provided within the sensor array and connected to multiple pixels (pixel blocks) (abstract); and where it can be seen that the pixel blocks comprise groups of four pixels (Fig. 2), but other numbers could be used (column 3 line 66 through column 4 line 15).  Therefore, Bidermann
Noda in view of Bidermann teaches a first and second readout circuits that sequentially readout pixels from top to bottom where each block has its own ADC on another substrate (see above).  
However, Noda in view of Bidermann does not expressly teach power saving driving related to the ADC circuits.  Specifically, Noda in view of Bidermann does not expressly teach the controller performs control so that that power-saving driving is performed on the plurality of first readout circuits and the plurality of second readout circuits and, upon performing the first readout operations, the power-saving driving on the first readout circuits is stopped before the power-saving driving on the second readout circuits is stopped.
However, in analogous art, Kurose teaches an imaging array that has ADCs provided for a portion of the pixels (Fig. 1-2 and paragraph 72 and 78) and where the ADC circuits are in a standby state when they are not in use, specifically that the ADC is shut down during the shutter operation and from when ADC converted signals are output until they are again read by linking their power state to the synchronizing signals, i.e. the ADC is only one when in use (paragraph 107-109).  Therefore, Kurose when viewed in light of Noda in view of Bidermann teaches the controller performs control so that that power-saving driving is performed on the plurality of first readout circuits and the plurality of second readout circuits and, upon performing the first readout operations, the power-saving driving on the first readout circuits is stopped before the power-saving driving on the second readout circuits is stopped as one or ordinary skill in the art would recognize Noda in view of Bidermann teaches starting of reading of the first blocks occurs before starting of reading of the second blocks and therefore the 
At the time the invention was effectively filed it would have been obvious to one of ordinary skill in the art to have used the power-saving technique of Kurose for the image sensor of Noda in view of Bidermann for doing so saves power for the system and would merely be use of a known technique to a known device ready for improvement to yield predictable results.
Claim 1 is rejected for reasons as made clear above as it is fully encompassed by that of claim 19.
With respect to claim 3 Noda further discloses wherein a number of first pixels included in each of the first pixel blocks is smaller than a number of second pixels included in each of the second pixel blocks (Fig. 1 and paragraph 32; where there are more effective pixels then OB pixels provided).
With respect to claim 5 Noda further discloses wherein the controller performs control so as to end the first readout operations of pixel signals from all of the first pixels included in each of the plurality of first pixel blocks before the second readout operations start (Fig. 2).
With respect to claim 6 Noda
With respect to claim 7 Noda further discloses the image sensor according to claim 1, wherein the plurality of first pixel blocks are arranged in a periphery portion of the plurality of second pixel blocks (Fig. 1).
With respect to claim 8 Noda further discloses wherein the controller controls the first readout operations of pixel signals from a predetermined portion of the first pixels included in each of the plurality of first pixel blocks to be performed before the second readout operations start and controls the first readout operations of pixel signals from first pixels excluding the predetermined portion of the first pixels to be performed in parallel with the second readout operations (Fig. 1 and paragraph 33).
With respect to claim 9 Noda further discloses wherein the plurality of first pixel blocks are arranged in a long side portion and a short side portion of an area made up of the plurality of second pixel blocks (Fig. 1), and the controller controls the first readout operations of pixel signals from all of the first pixels included in each of the first pixel blocks arranged in the long side portion to be performed before the second readout operations starts and the controls the first readout operations of pixel signals of all of the first pixels included in each of the first pixel blocks arranged in the short side portion to be performed in parallel with the second readout operations (Fig. 2).
With respect to claim 10 Noda further discloses in the background that “generally” the OB regions are averaged and used by an OB clamping circuit (i.e. a corrector) to correct pixels signals.
However, Noda never explicitly says this general practice is what they implement with their image sensor and remains silent to any specific use for the OB pixels outside of using the side OB pixels to correct row offsets (paragraph 33).  That is, Noda in view of Bidermann in view of Kurose does not expressly disclose a corrector that corrects a black level based on pixel signals read out from the plurality of first blocks before readout of pixel signals from the plurality of second blocks is started.
However, at the time the invention was effectively filed, it would have been obvious to use an average of the OB region pixels to correct effective pixel region pixels of Noda as discussed in the “generally” used background of Noda for doing so would fill in the gaps of Noda and merely be used of a known technique to a known device ready for improvement to yield predictable results.
With respect to claim 11 Noda further discloses further comprising: a corrector that corrects variation of pixel signals of the second pixel block caused by a change in a drive signal during the second readout operations based on the pixel signals of the first pixel block read out in parallel with the pixel signals of the second pixel blocks (paragraph 33).
With respect to claim 12 Noda further discloses further comprising: a corrector that corrects variation of pixel signals of the second pixel block caused by a change in a drive signal during the second readout operations based on the pixel signals of the first pixel block read out in parallel with the pixel signals of the second pixel blocks (paragraph 33).
With respect to claim 13 Noda further discloses further comprising: corrects variation of pixel signals caused by a change in a drive signal during a readout operation of pixel signals, based on the pixel signals of the first blocks arranged in the short side portion (paragraph 33).  Noda also discloses in the background that 
However, Noda never explicitly says this general practice is what they implement with their image sensor and remains silent to any specific use for the OB pixels outside of using the side OB pixels to correct row offsets (paragraph 33).  That is, Noda in view of Bidermann in view of Kurose does not expressly disclose a corrector that corrects a black level based on the pixel signals of the first blocks arranged in the long side portion.
However, at the time the invention was effectively filed, it would have been obvious to use an average of the OB region pixels on the long side of Noda to correct effective pixel region pixels as discussed in the “generally” used background of Noda for doing so would fill in the gaps of Noda and merely be used of a known technique to a known device ready for improvement to yield predictable results.
Claim 14 is rejected for similar reasons as claims 1 and 9 above.
Claim 18 is rejected for similar reasons as claim 1 above as it is a corresponding method claim to apparatus claim 1 above.
Claim 4 is/are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent Application Publication 2009/0180014 A1 to Noda in view of U.S. Patent 6,380,880 to Bidermann et al in view of U.S. Patent Application Publication 2015/0189214 A1 to Kurose in further view of U.S. Patent Application Publication 2019/0141256 A1 to Kita.
With respect to claim 4 Noda in view of Bidermann in view of Kurose
However, it is not taught wherein a substrate on which the pixel unit and the controller are arranged and a substrate on which the plurality of first readout circuits and the plurality of second readout circuits (which include the ADC) are arranged are separate stacked substrates. Note: Kurose does disclose using two stacked substrates with the ADC on the second substrate (Fig. 1-2), however it has mainly been relied upon for the power saving aspects and therefore it may not to abundantly clear the block style arrangement of ADCs is taught by Kurose.
However, as seen in Kita, it is known in the prior art, at the time the invention was effectively filed, to provide the pixel unit and controller (i.e. vertical and horizontal scanning portion) on one substrate and the plurality of readout circuits (which include the ADC) to be arranged on a separate layered substrate and in a block arrangement of an ADC for a block of pixels as taught by Bidermann (See Fig. 2A and 2B of Kita).  At the time the invention was effectively filed it would have been obvious to one of ordinary skill in the art to have placed the readout circuits of Noda in view of Bidermann on a separate substrate as taught by Kita for doing so would fill in the gaps of Noda which is silent to its readout circuitry placement and would be a simple combining of known prior art elements according to known methods to yield predictable results that mirrors Biermann’s ADC block grouping for pixels.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DANIEL M PASIEWICZ whose telephone number is (571)272-5516.  The examiner can normally be reached on M-F 9 AM - 5:30 PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Wayne Young can be reached on (571)272-7582.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/DANIEL M PASIEWICZ/Primary Examiner, Art Unit 2699                                                                                                                                                                                                        

May 20, 2021